DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and argument filed on July 7, 2022 have been received and entered. Claims 1, 15, 18 have been amended, while claims 2-12, 16-17 have been canceled. Claims 1, 13-15, 18-26, 28-29 and 30 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-15 (group I) in the reply filed on August 17, 2020 was acknowledged. Applicant’s election pf MUC1 and CD3 as species for tumor antigen and surface molecule without traverse was also acknowledged. Upon further consideration election of species requirement were withdrawn and all the nonelected species were rejoined with the elected species. Claims 18-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2020.
Claims 1, 13-15, 18-26, 28-29 and 30 are under consideration.

Priority
This application is a 371 of PCT/FI2016/050164 filed on 03/17/2016 that claims priority from foreign application FINLAND 20155182 filed on 03/17/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark W Scott on August 11, 2022.
The application has been amended as follows: 
In the claims
Cancel claims 13 18-26
Following claims have been re-written as follows:
1.	An oncolytic adenoviral vector comprising: 
i)	an adenovirus serotype 5 (Ad5) nucleic acid backbone comprising a 5/3 chimeric fiber knob; 
ii)	an E2F1 promoter for tumor specific expression of E1A; 
iii)	a 24 bp deletion (D24) in the Rb binding constant region 2 of adenoviral E1; 
iv)	a nucleic acid sequence deletion of viral gp19k and 6.7k reading frames; and
v)	a nucleic acid sequence encoding a bispecific monoclonal antibody in the place of the deleted gp19k and 6.7k nucleic acid sequence in the E3 region,
wherein the bispecific monoclonal antibody comprises a single chain variable fragment (scFv) specific for a cell surface molecule on immunological effector cells and a scFv specific for a tumor antigen,
wherein the tumor antigen is EpCAM1 or MUC 1 and the cell surface molecule is CD3, and
wherein, in the presence of tumor cells, the bispecific monoclonal antibody is capable of counteracting tumor immunosuppression and promoting the recruitment of T cells to the tumor cells.

15.	A pharmaceutical composition comprising an oncolytic adenoviral vector, wherein the oncolytic adenoviral vector comprises: 
i)	an adenovirus serotype 5 (Ad5) nucleic acid backbone comprising a 5/3 chimeric fiber knob;
ii)	an E2F1 promoter for tumor specific expression of E1A; 
iii)	a 24 bp deletion (D24) in the Rb binding constant region 2 of adenoviral E1;
iv)	a nucleic acid sequence deletion of viral gp19k and 6.7k reading frames; and
v)	a nucleic acid sequence encoding a bispecific monoclonal antibody in the place of the deleted gp19k and 6.7k nucleic acid sequence in the E3 region,
wherein the bispecific monoclonal antibody comprises a single chain variable fragment (scFv) specific for a cell surface molecule on immunological effector cells and a scFv specific for a tumor antigen,
wherein the tumor antigen is EpCAM1 or MUC 1 and the cell surface molecule is CD3, and
wherein, in the presence of tumor cells, the bispecific monoclonal antibody is capable of counteracting tumor immunosuppression and promoting the recruitment of T cells to the tumor cells.
Conclusion
Claims 1, 14-15, 28-29 and 30 are allowable. 
Examiner’s comment: The title of the instant application has been changed to --Oncolytic adenoviruses coding for bi-specific antibodies --
The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC 103, as set forth in the Office Action of 06/27/2022 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 05/14/2020, applied to claims 1, 14-15, 28-29 and 30, the rejections are withdrawn in light of amendments and persuasive argument. Prior art fails to teach or suggest vector as claimed that is effective in producing bipartite molecule in providing intended effect with tumor cells. Applicant further provide 37 CFR§ 1.132 stating the claimed oncolytic adenoviral vector is unexpectedly superior to vector of closest prior art in inducing cellular anti-tumor immunity. It is further disclosed that vector as claimed is unexpectedly superior because  1) other oncolytic viruses are not able to produce danger signals in tumors and lack properties for counteracting tumor immunosuppression; 2) 5/3 chimeric adenovirus induces superior anti-tumor immunity; and 3) vector provides the production of BiTE at a tumor site which can recruit an adoptive T-cell graft to the tumor, and provides for danger signals which counteract tumor immunosuppression (see section 10-11 and 14 of the declaration filed on 5/18/2021). Accordingly, claims 1, 14-15, 28-29 and 30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632